DETAILED ACTION

This Office action is a reply to the amendment filed on 8/25/2022. Currently, claims 1, 5-6, 8 and 10-20 are pending. Claims 2-4, 7 and 9 are cancelled. No claims have been withdrawn. No new claims have been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on 7/26/2022 and 8/25/2022 have been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, “are adjacent to each other are disposed so as to abut each other” (line 8) is objected to because the limitation appears to be missing “and” between “other” and “are”. This objection can be overcome by reciting, “are adjacent to each other and are disposed so as to abut each other”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17, “the plurality of sets of the first magnetic material and the second magnetic material” and “the sets” are indefinite because the limitations lack antecedent basis. Note that the claims do not previously recite a plurality of sets of the first magnetic material and the second magnetic material. Does applicant intend for the “plurality of sets” to refer to additional first and second magnetic materials of the previously recited plurality of magnetic materials? Is so, this rejection can be overcome by defining in the claim the first magnetic material as having a plurality of first magnetic materials, and defining the second magnetic material has having a plurality of second magnetic materials.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-6 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Immordino et al. (US 20160236444) (‘Immordino’) in view of NPL Reference “Diamond Life; MaxTile F1”; 2/22/2016; (https://web.archive.org/web/ 20160222192826/https://diamondlifegear.com/metal-wainscoting-tiles.html; (‘Diamond Life’).
Claim 1, Immordino teaches an interior building material comprising a plurality of magnetic materials (labeled 14A or 14B; [0014]; Fig. 1A) in a sheet shape (14A and 14B are sheet shaped; [0034]; Fig. 1A) disposed onto a front surface 16 of a base material 12, or at least 90 % of a back surface thereof (recitation of “or” renders the limitation not required by the claim),
wherein the base material is in a plate shape (it is understood that 12 is plate shaped; Fig. 1A), and a magnet is not attracted to the base material (it is understood that a magnet is not attracted to 12; [0035]-[0036]),
among the plurality of the magnetic materials, a first magnetic material 14A and a second magnetic material 14B that are disposed on the front surface of the base material (Fig. 1A) or on the back surface thereof (recitation of “or” renders the limitation not required by the claim) and are adjacent to each other (Fig. 1A),
the base material is a gypsum board (it is understood that 12 is a gypsum board; [0035]-[0036]),
the interior building material is configured to receive a blade of a cutter knife inserted between the first magnetic material and the second magnetic material at a portion where the first magnetic material and the second magnetic material are adjacent to each other, and further configured to be cut into two pieces by the cutter knife between the first magnetic and the second magnetic material at the portion, without cutting any of the plurality of the magnetic materials, so that one of the two pieces of the interior building material has the first magnetic material and another of the two pieces has the second magnetic material, wherein the blade of the cutter knife is inserted between the first magnetic material and the second magnetic material by bending the interior building material so that the front surface or the back surface of the base material on which the first magnetic material and the second magnetic material are disposed convexly curves.  
Immordino does not explicitly teach the plurality of magnetic materials disposed onto at least part of the front face of the base material being disposed on at least 90% of the front surface of the embodiment of Fig. 1A, and does not teach the first and second magnetic materials being disposed so as to abut each other, and does not explicitly teach the interior building material being configured to receive a blade of a cutter knife inserted between the first magnetic material and the second magnetic material at a portion where the first magnetic material and the second magnetic material are adjacent to each other and abut each other, and further configured to be cut into two pieces by the cutter knife between the first magnetic and the second magnetic material at the portion, without cutting any of the plurality of the magnetic materials, so that one of the two pieces of the interior building material has the first magnetic material and another of the two pieces has the second magnetic material, wherein the blade of the cutter knife is inserted between the first magnetic material and the second magnetic material by bending the interior building material so that the front surface or the back surface of the base material on which the first magnetic material and the second magnetic material are disposed convexly curves.
However, Immordino teaches disposing the plurality of magnetic materials on between 1% and 100% ([0047]; “from about 100% to about 1%” in the embodiment of Fig. 1B, and further teaches the amount of such magnetic material may be modified ([0045]; “the size of a magnet receptive element can be increased to the size of the panel itself such that at least one surface of the panel is covered almost completely with the magnet receptive element”). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try disposing the plurality of magnetic materials onto at least 90 % of the front surface of the base material, with the reasonable expectation of obtaining a desired amount of magnetic material coverage, since Immordino teaches the amount of such magnetic materials disposed on the front surface being modifiable, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).
Further, Diamond Life teaches metal tiles which may be disposed over gypsum panels such that the metal tiles are adjacent to each other [and] are disposed so as to abut each other (see photo in attached Diamond Life NPL printout). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try disposing the first and second magnetic materials to be adjacent to each other and abut each other, with the reasonable expectation of enhancing the aesthetic quality of the interior building material by forming a continuous pattern or picture across the plurality of magnetic materials.
Further yet, Immordino teaches the same base material as applicant’s base material, and further teaches the interior building material being “cut to size” (Immordino [0063]) and “cut with a tool commonly used for cutting conventional gypsum panels (Immordino [0070]). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try configuring the interior building material to receive a blade of a cutter knife inserted between the first magnetic material and the second magnetic material at a portion where the first magnetic material and the second magnetic material are adjacent to each other and abut each other, and further configured to be cut into two pieces by the cutter knife between the first magnetic and the second magnetic material at the portion, without cutting any of the plurality of the magnetic materials, so that one of the two pieces of the interior building material has the first magnetic material and another of the two pieces has the second magnetic material, wherein the blade of the cutter knife is inserted between the first magnetic material and the second magnetic material by bending the interior building material so that the front surface or the back surface of the base material on which the first magnetic material and the second magnetic material are disposed convexly curves, with the reasonable expectation of cutting the interior building material to obtain a desired size of the interior building material, since Immordino teaches the same materials as applicant’s interior building material, which would result in the same convex curvature when bent, and further teaches cutting the interior building material to obtain a desired size. “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) (A process for catalytically producing carbon disulfide by reacting sulfur vapor and methane in the presence of charcoal at a temperature of “about 750-830°C” was found to be met by a reference which expressly taught the same process at 700°C because the reference recognized the possibility of using temperatures greater than 750°C. The reference disclosed that catalytic processes for converting methane with sulfur vapors into carbon disulfide at temperatures greater than 750°C (albeit without charcoal) was known, and that 700°C was “much lower than had previously proved feasible.”); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976) (Reference disclosure of a compound where the R-S-R¢ portion has “at least one methylene group attached to the sulfur atom” implies that the other R group attached to the sulfur atom can be other than methylene and therefore suggests asymmetric dialkyl moieties.).
Claim 5, Immordino further teaches wherein the plurality of the magnetic materials in a sheet shape has a same shape among the plurality of the magnetic materials (it is understood that the shapes are the same among the plurality of magnetic materials; Fig. 1A), and the same shape is at least one shape selected from the group consisting of a square, a rectangle, a trapezoid, a triangle, a circle, and an ellipse (rectangle [0044]; Fig.1A).
Claim 6, Immordino further teaches wherein a length of four sides of the square if selected, two sides of the rectangle if selected, at least one side of the trapezoid if selected, at least one side of the triangle if selected, a diameter of the circle if selected, and at least one axis of the ellipse selected from the group consisting of a major axis and a minor axis if the ellipse is selected, has a length (the two sides of the rectangle have a length). Immordino is silent as to the length of the two sides being in a range from 10 cm to 35 cm. However, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the length of the two sides being in a range from 10 cm to 35 cm, with the reasonable expectation of further optimizing the surface to which a magnetic item may be attached, since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
	Claim 11, Immordino further teaches wherein in the interior building material, a paper sheet is pasted on the plurality of the magnetic materials [0064].
Claims 12, 13, 15 and 16, Immordino further teaches wherein the plurality of magnetic materials has a thickness [0039] and the interior building material has a thickness [0039]. Immordino does not teach the plurality of magnetic materials having a thickness in a range from 0.1 to 1.0 mm, or from 0.2 to 0.8 mm, the interior building material having a thickness in a range from 9.5 to 10.0 mm, or from 12.5 to 13.0 mm. However, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the magnetic materials having a thickness in a range from 0.1 to 1.0 mm, or from 0.2 to 0.8 mm, and the interior building material having a thickness in a range of 9.5 to 10.0 mm, or from 12.5 to 13.0 mm, with the reasonable expectation of further optimizing the size and strength of the magnetic bonding area and the size of the interior building material based on an intended use of the interior building material, since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim 14, as modified above, the combination of Immordino and Diamond Life teaches all the limitations of claim 1, and further teaches wherein at least one of the plurality of the magnetic materials is an iron sheet or a steel sheet (Immordino [0010]; Diamond Life “steel” under section titled, “Steel and Aluminum Wall Tile), and at least one surface selected from the group consisting of a front surface of the magnetic materials and a back surface thereof is rust-proof (Diamond Life “will not rust”).
Claim 17, as modified above, the combination of Immordino and Diamond Life teaches all the limitations of claim 1, and further teaches wherein among the plurality of the magnetic materials, the first magnetic material and the second magnetic material that are adjacent to each other and abut each other have a same shape (Immordino Fig. 1A), and the plurality of sets of the first magnetic material and the second magnetic material is distributed to be aligned to be in a same pattern in at least one direction over the front surface or the back surface, entirely or partially, on which the plurality of the sets is disposed (it is understood that magnetic materials grouped under 14A and 14B are distributed to be aligned to be in a same pattern in at least one direction over the front surface, at least partially, on which the plurality of the magnetic materials are disposed; Fig. 1A).
Claim 18, Immordino further teaches wherein all of the magnetic materials that are adjacent to each other are aligned in at least one direction (it is understood that magnetic materials of the plurality of magnetic materials are arranged at least in rows in one direction horizontally; Fig. 1A).
Claim 19, Immordino further teaches wherein the plurality of the magnetic materials has a same size (it is understood that the plurality of magnetic materials has a same size; [0044]; Fig. 1A).  
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Immordino in view of Diamond Life as above, and further in view of Roche (US 20040231212).
Claim 8, Immordino and Diamond Life teach all the limitations of claim 1 as above. Immordino does not teach wherein at least one of the plurality of the magnetic materials has a through hole. However, Roche teaches an interior building material (12 or 12A) comprising a through hole (Roche Figs. 1-4). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming at least one of the plurality of magnetic materials having a through hole, with the reasonable expectation of attaching something to the interior building material through the magnetic material.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Immordino in view of Diamond Life as above, and further in view of Suenaga (US 20090193629).
Claim 10, Immordino further teaches wherein the interior building material has a holding strength while standing vertically (Immordino [0072]), but is silent as to the interior building material holding while standing vertically, one sheet of A4 plain paper placed between one magnetic material among the plurality of the magnetic materials and one magnet placed over the A4 plain paper and the one magnetic material, wherein the one magnet is in a disk shape, has a diameter of a magnet portion of 17 mm, and has a force of attraction of 3.5 N to an iron sheet having a thickness of 1 mm. However, Suenaga teaches a fastening apparatus comprising a sheet of A4 plain paper (Suenaga [0068]) placed between one magnetic material and one magnet placed over the A4 plain paper and the one magnetic material (Suenaga [0068]). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the interior building material such that the interior building material holds while standing vertically, one sheet of A4 plain paper placed between one magnetic material among the plurality of the magnetic materials and one magnet placed over the A4 plain paper and the one magnetic material, wherein the one magnet is in a disk shape, has a diameter of a magnet portion of 17 mm, and has a force of attraction of 3.5 N to an iron sheet having a thickness of 1 mm, with the reasonable expectation of utilizing known readily available materials to attach a note or a memo to the material, since such a modification would have involved a mere change in  known materials. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Immordino in view of Diamond Life as above, and further in view of Schroth (US 20030150190).
Claim 20, Immordino further teaches wherein the interior building material is configured to be an interior building material from which an interior wall is cut out and installed at a construction site (Immordino [0007]-[0008]). In the event that applicant disagrees that Immordino meets the functional limitation that the interior building material is configured to be an interior building material from which an interior wall is cut out and installed at a construction site, the examiner takes the position that such intended use would have been well within the level of ordinary skill in the art. Schroth teaches an interior building material configured to be an interior building material from which an interior wall is cut out and installed at a construction site (Schroth claim 8, [0053]-[0054]). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try modifying the interior building material to be configured to 
be an interior building material from which an interior wall is cut out and installed at a construction site, with the reasonable expectation of using known techniques and methods to further optimize the shape and/or size of the interior building material to fit a desired installation location, since it has been held that a desired shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-6, 8 and 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has amended the claims and thus the scope has been changed. The rejections set forth in this instant Office action have been modified from the previous Office action to address the amended claims. Applicant’s arguments are respectfully drawn to the claims as amended.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635